Citation Nr: 1808747	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, claimed as fallen arches.

2.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to a bilateral foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claims.

I.  Outstanding Records

The Veteran has described experiencing in-service foot and ankle symptoms that resulted in a 13-month medical profile.  Unfortunately, his service treatment records (STRs) are partially unavailable.  However, his service personnel records, which may contain records related to any activity restrictions and/or associated duty reassignments, have not yet been sought.  Thus, those records should be obtained on remand.

Additionally, in its December 2011 statement of the case (SOC), the RO stated that it had conducted an electronic review of the Veteran's VA treatment records dating from March 2010 through December 2011.  Although it associated limited portions of several individual VA treatment notes with the claims file prior to its issuance of the June 2010 rating decision, the Veteran's VA treatment records are not otherwise associated with the claims file.  As a result, his complete VA treatment records must also be obtained on remand.

Finally, the Veteran has reported that he began seeking post-service treatment for foot and ankle conditions at a private facility in 2000.  Although he has submitted records documenting his treatment at that facility in 2009 and 2010, an attempt to obtain the earlier records should be made.

II.  Notice Regarding Missing STRs

The response contained in a March 2010 VA Form 21-3101 indicates that some of the Veteran's STRs were lost during his July 1980 out-processing procedures.  However, there is no indication that the RO subsequently informed the Veteran that those records were missing; notified him regarding alternative sources of evidence that could substitute for missing STRs; or issued a formal finding on the unavailability of his complete STRs.  Thus, to ensure compliance with VA's duty to assist, those actions must be taken on remand.

III.  Medical Opinion

The Veteran was afforded a VA examination in connection with his claims in May 2010.  At that time, the examiner acknowledged that bilateral pes planus had been noted on the Veteran's entrance examination; noted that the Veteran reported having trouble with his feet during service in connection with forced marches; and diagnosed him with foot and ankle conditions that included pes planus, tenosynovitis, bilateral osteonecrosis of the navicular, a healed right distal fibular fracture with residual tendonitis, and mild degenerative joint disease of the ankles.  

The examiner concluded that there was no indication that the Veteran's pes planus worsened during active duty or that his other foot and ankle conditions were caused by or a result of his active duty service.  In support of those opinions, she primarily cited the lack of documentation of in-service injuries or treatment.  However, as was already noted, some of the Veteran's STRs are unavailable for review.  Furthermore, the Veteran has reported that he experienced both foot and ankle symptoms in connection with the marching he was required to perform during that time.  As it is unclear whether the examiner appropriately considered sources of evidence other than the information contained in the Veteran's limited STRs in reaching her conclusion, an addendum opinion is needed on remand.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

2.  Issue a formal memorandum indicating that a portion of the Veteran's STRs cannot be located, and place it in the claims file.

Additionally, send the Veteran a letter that advises him of any and all alternative sources of information to substantiate his claim beyond STRs (i.e., statements from service medical personnel; statements from individuals who served with him ("buddy" certificates or affidavits); employment physical examinations; and other qualifying sources of information); ask him to complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data; and take appropriate action on any information he provides.

3.  Ask the Veteran to identify and authorize VA to obtain any outstanding records documenting his treatment for foot and/or ankle conditions through UAB Medicine or any other private facility, to specifically include any records documenting treatment for those conditions from 2000 to 2009.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file. Any negative responses should be in writing and should be associated with the claims file.

In addition, associate all outstanding VA treatment records with the claims file.

4.  After the development requested in items 1 through 3 has been completed to the extent possible, send the claims file to an orthopedist for review.  If an examination is deemed necessary to respond to the questions posed, one should be scheduled.  Following review of the claims file, the orthopedist should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the preexisting bilateral pes planus noted on the Veteran's entrance examination was aggravated (permanently increased in severity) during his period of service from July 1977 to July 1980?  Please explain why or why not, specifically discussing the Veteran's reports that he experienced foot problems in connection with forced marches he completed during service; that he continued to experience those problems following his discharge; and that, although he continued to have problems, he did not need to seek treatment until 2000, because he had a job that enabled him to sit most of the time.

If you find that the Veteran's bilateral pes planus was aggravated during service, was the increase in severity clearly and unmistakably (obviously, manifestly, undebatably) due to the natural progress of that condition?  Please explain why or why not.

(b) For each diagnosed foot and ankle condition other than bilateral pes planus (including but not limited to left, and possibly right, tibialis tenosynovitis; bilateral osteonecrosis of the navicular; plantar fasciitis; healed right distal fibular fracture with residual tendonitis; bilateral anterior talofibular ligament tears; and degenerative joint disease of the bilateral ankles), is it at least as likely as not (50 percent probability or more) that the condition had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's reports that he experienced foot and ankle problems in connection with forced marches he completed during service; that he continued to experience those problems following his discharge; and that, although he continued to have problems, he did not need to seek treatment until 2000, because he had a job that enabled him to sit most of the time.

Additionally, please specifically discuss whether the Veteran's bilateral ankle arthritis and/or any arthritis of his feet at least as likely as not developed within a year of his discharge from service, and explain why or why not.

If, and only if, you determined (1) that bilateral pes planus underwent an increase in severity beyond its natural progress during service; or (2) that any other foot condition had its onset in or is otherwise related to service, please respond to the following:

(c) For any ankle condition that you determined was not directly related to service, is at least as likely as not (50 percent probability or more) that it was either (1) caused by, or (2) aggravated by the foot condition(s) that prompted you to respond to this additional question?  Please explain why or why not.

If you find that any such ankle condition has been aggravated, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

